Title: From Thomas Jefferson to Martha Jefferson Randolph, 15 January 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Philadelphia Jan. 15. 1792.
          
          Having no particular subject for a letter, I find none more soothing to my mind than to indulge itself in expressions of the love I bear you, and the delight with which I recall the various scenes thro which we have passed together, in our wanderings over the world. These reveries alleviate the toils and inquietudes of my present situation, and leave me always impressed with the desire of being at home once more, and of exchanging labour, envy, and malice, for ease, domestic occupation, and domestic love and society, where I may once more be happy with you, with Mr. Randolph, and dear little Anne, with whom even Socrates might ride on a stick without being ridiculous. Indeed it is with difficulty that my resolution will bear me through what yet lies between the present day and that which, on mature consideration of all circumstances respecting myself and others, my mind has determined to be the proper one for relinquishing my office. Tho’ not very distant, it is not near enough for my wishes. The ardor of these however would be abated if I thought that on coming home I should be left alone. On the contrary I hope that Mr. Randolph will find a convenience in making only leisurely preparations for a settlement, and that I shall be able to make you both happier than you have been at Monticello, and relieve you from desagremens to which I have been sensible you were exposed, without the power in myself to prevent it, but by my  own presence. Remember me affectionately to Mr. Randolph and be assured of the tender love of Yours,
          
            Th: Jefferson
          
        